
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.6



LIBERATE TECHNOLOGIES

1999 EMPLOYEE STOCK PURCHASE PLAN

(AS ADOPTED MAY 17, 1999 AND AMENDED MAY 25, 2000 AND JULY 18, 2002)


--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
  Page

--------------------------------------------------------------------------------

SECTION 1. PURPOSE OF THE PLAN   1
SECTION 2. ADMINISTRATION OF THE PLAN
 
1   (a) Committee Composition   1   (b) Committee Responsibilities   1
SECTION 3. ENROLLMENT AND PARTICIPATION
 
1   (a) Offering Periods   1   (b) Enrollment   1   (c) Duration of
Participation   1
SECTION 4. EMPLOYEE CONTRIBUTIONS
 
1   (a) Frequency of Payroll Deductions   1   (b) Amount of Payroll Deductions  
1   (c) Changing Withholding Rate   1   (d) Discontinuing Payroll Deductions   1
  (e) Limit on Number of Elections   2
SECTION 5. WITHDRAWAL FROM THE PLAN
 
2   (a) Withdrawal   2   (b) Re-Enrollment After Withdrawal   2
SECTION 6. CHANGE IN EMPLOYMENT STATUS
 
2   (a) Termination of Employment   2   (b) Leave of Absence   2   (c) Death   2
SECTION 7. PLAN ACCOUNTS AND PURCHASE OF SHARES
 
2   (a) Plan Accounts   2   (b) Purchase Price   2   (c) Number of Shares
Purchased   3   (d) Available Shares Insufficient   3   (e) Issuance of Stock  
3   (f) Unused Cash Balances   3   (g) Stockholder Approval   3
SECTION 8. LIMITATIONS ON STOCK OWNERSHIP
 
3   (a) Five Percent Limit   3   (b) Dollar Limit.   4
SECTION 9. RIGHTS NOT TRANSFERABLE
 
4
SECTION 10. NO RIGHTS AS AN EMPLOYEE
 
4
SECTION 11. NO RIGHTS AS A STOCKHOLDER
 
4
SECTION 12. SECURITIES LAW REQUIREMENTS.
 
4
SECTION 13. STOCK OFFERED UNDER THE PLAN
 
5   (a) Authorized Shares   5   (b) Anti-Dilution Adjustments   5   (c)
Reorganizations   5
SECTION 14. AMENDMENT OR DISCONTINUANCE
 
5

i

--------------------------------------------------------------------------------


SECTION 15. INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN.
 
5
SECTION 16. DEFINITIONS
 
6   (a) "Board"   6   (c) "Code"   6   (d) "Committee"   6   (e) "Company"   6  
(f) "Compensation"   6   (f) "Corporate Reorganization"   6   (g) "Eligible
Employee"   6   (h) "Exchange Act"   6   (i) "Fair Market Value"   6   (j) "IPO"
  7   (k) "Offering Period"   7   (l) "Participant"   7   (m) "Participating
Company"   7   (n) "Plan"   7   (o) "Plan Account"   7   (p) "Purchase Price"  
7   (q) "Stock"   7   (r) "Subsidiary"   7

ii

--------------------------------------------------------------------------------


LIBERATE TECHNOLOGIES
1999 EMPLOYEE STOCK PURCHASE PLAN


SECTION 1.    PURPOSE OF THE PLAN    

        The Plan was adopted by the Board to be effective as of the date of the
IPO and was amended by the Board on May 25, 2000 and July 18, 2002. The purpose
of the Plan is to provide Eligible Employees with an opportunity to increase
their proprietary interest in the success of the Company by purchasing Stock
from the Company on favorable terms and to pay for such purchases through
payroll deductions. The Plan is intended to qualify under section 423 of the
Code.

SECTION 2.    ADMINISTRATION OF THE PLAN.    

        (a)    Committee Composition.    The Plan shall be administered by the
Committee.

        (b)    Committee Responsibilities.    The Committee shall interpret the
Plan and make all other policy decisions relating to the operation of the Plan.
The Committee may adopt such rules, guidelines and forms as it deems appropriate
to implement the Plan. The Committee's determinations under the Plan shall be
final and binding on all persons.

SECTION 3.    ENROLLMENT AND PARTICIPATION.    

        (a)    Offering Periods.    While the Plan is in effect, two Offering
Periods shall commence in each calendar year. The Offering Periods shall consist
of the six-month periods commencing on each April 1 and October 1, except that
the first Offering Period shall commence on the date of the IPO and end on
March 31, 2000.

        (b)    Enrollment.    Any individual who, on the day preceding the first
day of an Offering Period, qualifies as an Eligible Employee may elect to become
a Participant in the Plan for such Offering Period by executing the enrollment
form prescribed for this purpose by the Committee. The enrollment form shall be
filed with the Company at the prescribed location not later than 10 days prior
to the commencement of such Offering Period.

        (c)    Duration of Participation.    Once enrolled in the Plan, a
Participant shall continue to participate in the Plan until he or she ceases to
be an Eligible Employee, withdraws from the Plan under Section 5(a) or reaches
the end of the Offering Period in which his or her employee contributions were
discontinued under Section 4(d) or 8(b). A Participant who discontinued employee
contributions under Section 4(d) or withdrew from the Plan under Section 5(a)
may again become a Participant, if he or she then is an Eligible Employee, by
following the procedure described in Subsection (b) above. A Participant whose
employee contributions were discontinued automatically under Section 8(b) shall
automatically resume participation at the beginning of the earliest Offering
Period ending in the next calendar year, if he or she then is an Eligible
Employee.

SECTION 4.    EMPLOYEE CONTRIBUTIONS.    

        (a)    Frequency of Payroll Deductions.    A Participant may purchase
shares of Stock under the Plan solely by means of payroll deductions. Payroll
deductions, as designated by the Participant pursuant to Subsection (b) below,
shall occur on each payday during participation in the Plan.

        (b)    Amount of Payroll Deductions.    An Eligible Employee shall
designate on the enrollment form the portion of his or her Compensation that he
or she elects to have withheld for the purchase of Stock. Such portion shall be
a whole percentage of the Eligible Employee's Compensation, but not less than 1%
nor more than 15%.

        (c)    Changing Withholding Rate.    If a Participant wishes to change
the rate of payroll withholding, he or she may do so by filing a new enrollment
form with the Company at the prescribed location at any time. The new
withholding rate shall be effective as soon as reasonably practicable after such
form has been received by the Company. The new withholding rate shall be a whole
percentage of the Eligible Employee's Compensation, but not less than 1% nor
more than 15%.

        (d)    Discontinuing Payroll Deductions.    If a Participant wishes to
discontinue employee contributions entirely, he or she may do so by filing a new
enrollment form with the Company at the

--------------------------------------------------------------------------------


prescribed location at any time. Payroll withholding shall cease as soon as
reasonably practicable after such form has been received by the Company. In
addition, employee contributions may be discontinued automatically pursuant to
Section 8(b). A Participant who has discontinued employee contributions may
resume such contributions by filing a new enrollment form with the Company at
the prescribed location. Payroll withholding shall resume as soon as reasonably
practicable after such form has been received by the Company.

        (e)    Limit on Number of Elections.    No Participant shall make more
than two elections under Subsection (c) or (d) above during any Offering Period.

SECTION 5.    WITHDRAWAL FROM THE PLAN.    

        (a)    Withdrawal.    A Participant may elect to withdraw from the Plan
by filing the prescribed form with the Company at the prescribed location at any
time before the last day of an Offering Period. As soon as reasonably
practicable thereafter, payroll deductions shall cease and the entire amount
credited to the Participant's Plan Account shall be refunded to him or her in
cash, without interest. No partial withdrawals shall be permitted.

        (b)    Re-Enrollment After Withdrawal.    A former Participant who has
withdrawn from the Plan shall not be a Participant until he or she re-enrolls in
the Plan under Section 3(c). Re-enrollment may be effective only at the
commencement of an Offering Period.

SECTION 6.    CHANGE IN EMPLOYMENT STATUS.    

        (a)    Termination of Employment.    Termination of employment as an
Eligible Employee for any reason, including death, shall be treated as an
automatic withdrawal from the Plan under Section 5(a). A transfer from one
Participating Company to another shall not be treated as a termination of
employment.

        (b)    Leave of Absence.    For purposes of the Plan, employment shall
not be deemed to terminate when the Participant goes on a military leave, a sick
leave or another bona fide leave of absence, if the leave was approved by the
Company in writing. Employment, however, shall be deemed to terminate 90 days
after the Participant goes on a leave, unless a contract or statute guarantees
his or her right to return to work. Employment shall be deemed to terminate in
any event when the approved leave ends, unless the Participant immediately
returns to work.

        (c)    Death.    In the event of the Participant's death, the amount
credited to his or her Plan Account shall be paid to a beneficiary designated by
him or her for this purpose on the prescribed form or, if none, to the
Participant's estate. Such form shall be valid only if it was filed with the
Company at the prescribed location before the Participant's death.

SECTION 7.    PLAN ACCOUNTS AND PURCHASE OF SHARES.    

        (a)    Plan Accounts.    The Company shall maintain a Plan Account on
its books in the name of each Participant. Whenever an amount is deducted from
the Participant's Compensation under the Plan, such amount shall be credited to
the Participant's Plan Account. Amounts credited to Plan Accounts shall not be
trust funds and may be commingled with the Company's general assets and applied
to general corporate purposes. No interest shall be credited to Plan Accounts.

        (b)    Purchase Price.    The Purchase Price for each share of Stock
purchased at the close of an Offering Period shall be the lower of:

        (i)    85% of the Fair Market Value of such share on the last trading
day in such Offering Period; or

        (ii)  85% of the Fair Market Value of such share on the last trading day
before the commencement of such Offering Period or, in the case of the first
Offering Period under the Plan, 85% of the price at which one share of Stock is
offered to the public in the IPO.

2

--------------------------------------------------------------------------------




        (c)    Number of Shares Purchased.    As of the last day of each
Offering Period, each Participant shall be deemed to have elected to purchase
the number of shares of Stock calculated in accordance with this Subsection (c),
unless the Participant has previously elected to withdraw from the Plan in
accordance with Section 5(a). The amount then in the Participant's Plan Account
shall be divided by the Purchase Price, and the number of shares that results
shall be purchased from the Company with the funds in the Participant's Plan
Account. The foregoing notwithstanding, no Participant shall purchase more than
the amounts of Stock set forth in Sections 8(b) and 13(a), nor more than 1,500
shares of Stock with respect to any Offering Period beginning before
September 30, 2002, nor more than 6,000 shares of Stock with respect to any
Offering Period beginning on or after October 1, 2002. The Committee may
determine with respect to all Participants that any fractional share, as
calculated under this Subsection (c), shall be (i) rounded down to the next
lower whole share or (ii) credited as a fractional share.

        (d)    Available Shares Insufficient.    In the event that the aggregate
number of shares that all Participants elect to purchase during an Offering
Period exceeds the maximum number of shares remaining available for issuance
under Section 13(a), then the number of shares to which each Participant is
entitled shall be determined by multiplying the number of shares available for
issuance by a fraction, the numerator of which is the number of shares that such
Participant has elected to purchase and the denominator of which is the number
of shares that all Participants have elected to purchase.

        (e)    Issuance of Stock.    Certificates representing the shares of
Stock purchased by a Participant under the Plan shall be issued to him or her as
soon as reasonably practicable after the close of the applicable Offering
Period, except that the Committee may determine that such shares shall be held
for each Participant's benefit by a broker designated by the Committee (unless
the Participant has elected that certificates be issued to him or her). Shares
may be registered in the name of the Participant or jointly in the name of the
Participant and his or her spouse as joint tenants with right of survivorship or
as community property.

        (f)    Unused Cash Balances.    Any amount remaining in the
Participant's Plan Account that represents the Purchase Price for a fractional
share shall be carried over in the Participant's Plan Account to the next
Offering Period. Any amount remaining in the Participant's Plan Account that
represents the Purchase Price for whole shares that could not be purchased by
reason of Subsection (c) or (d) above, Section 8(b) or Section 13(a) shall be
refunded to the Participant in cash, without interest.

        (g)    Stockholder Approval.    Any other provision of the Plan
notwithstanding, no shares of Stock shall be purchased under the Plan unless and
until the Company's stockholders have approved the adoption of the Plan.

SECTION 8.    LIMITATIONS ON STOCK OWNERSHIP.    

        (a)    Five Percent Limit.    Any other provision of the Plan
notwithstanding, no Participant shall be granted a right to purchase Stock under
the Plan if such Participant, immediately after his or her election to purchase
such Stock, would own stock possessing more than 5% of the total combined voting
power or value of all classes of stock of the Company or any parent or
Subsidiary of the Company. For purposes of this Subsection (a), the following
rules shall apply:

        (i)    Ownership of stock shall be determined after applying the
attribution rules of section 424(d) of the Code;

        (ii)  Each Participant shall be deemed to own any stock that he or she
has a right or option to purchase under this or any other plan; and

        (iii)  Each Participant shall be deemed to have the right to purchase
(1) 1,500 shares of Stock under this Plan with respect to each Offering Period
beginning before September 30, 2002, and

3

--------------------------------------------------------------------------------




(2) 6,000 shares of Stock under this Plan with respect to each Offering Period
beginning on or after October 1, 2002.

        (b)    Dollar Limit.    Any other provision of the Plan notwithstanding,
no Participant shall purchase Stock with a Fair Market Value in excess of the
following limit:

        (i)    In the case of Stock purchased during an Offering Period that
commenced in the current calendar year, the limit shall be equal to (A) $25,000
minus (B) the Fair Market Value of the Stock that the Participant previously
purchased in the current calendar year (under this Plan and all other employee
stock purchase plans of the Company or any parent or Subsidiary of the Company).

        (ii)  In the case of Stock purchased during an Offering Period that
commenced in the immediately preceding calendar year, the limit shall be equal
to (A) $50,000 minus (B) the Fair Market Value of the Stock that the Participant
previously purchased (under this Plan and all other employee stock purchase
plans of the Company or any parent or Subsidiary of the Company) in the current
calendar year and in the immediately preceding calendar year.

For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined in each case as of the beginning of the Offering Period in which such
Stock is purchased. Employee stock purchase plans not described in section 423
of the Code shall be disregarded. If a Participant is precluded by this
Subsection (b) from purchasing additional Stock under the Plan, then his or her
employee contributions shall automatically be discontinued and shall resume at
the beginning of the earliest Offering Period ending in the next calendar year
(if he or she then is an Eligible Employee).

SECTION 9.    RIGHTS NOT TRANSFERABLE.    

        The rights of any Participant under the Plan, or any Participant's
interest in any Stock or moneys to which he or she may be entitled under the
Plan, shall not be transferable by voluntary or involuntary assignment or by
operation of law, or in any other manner other than by beneficiary designation
or the laws of descent and distribution. If a Participant in any manner attempts
to transfer, assign or otherwise encumber his or her rights or interest under
the Plan, other than by beneficiary designation or the laws of descent and
distribution, then such act shall be treated as an election by the Participant
to withdraw from the Plan under Section 5(a).

SECTION 10.    NO RIGHTS AS AN EMPLOYEE.    

        Nothing in the Plan or in any right granted under the Plan shall confer
upon the Participant any right to continue in the employ of a Participating
Company for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Participating Companies or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her employment at any time and for any reason, with or without cause.

SECTION 11.    NO RIGHTS AS A STOCKHOLDER.    

        A Participant shall have no rights as a stockholder with respect to any
shares of Stock that he or she may have a right to purchase under the Plan until
such shares have been purchased on the last day of the applicable Offering
Period.

SECTION 12.    SECURITIES LAW REQUIREMENTS.    

        Shares of Stock shall not be issued under the Plan unless the issuance
and delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company's securities may then be traded.

4

--------------------------------------------------------------------------------


SECTION 13.    STOCK OFFERED UNDER THE PLAN.    

        (a)    Authorized Shares.    The number of shares of Stock available for
purchase under the Plan (which includes the International Employee Stock
Purchase Plan if and to the extent implemented) shall be 1,666,666 (subject to
adjustment pursuant to this Section 13). On June 1 of each year, commencing with
June 1, 2000, the aggregate number of shares of Stock available for purchase
during the life of the Plan (which includes the International Employee Stock
Purchase Plan if and to the extent implemented) shall automatically be increased
by a number equal to the lesser of (a) 2% of the total number of shares of Stock
then outstanding or (b) 1,666,666 (subject to adjustment pursuant to this
Section 13).

        (b)    Anti-Dilution Adjustments.    The aggregate number of shares of
Stock offered under the Plan, the share-limitation numbers stated in
Section 7(c) and the price of shares that any Participant has elected to
purchase shall be adjusted proportionately by the Committee for any increase or
decrease in the number of outstanding shares of Stock resulting from a
subdivision or consolidation of shares or the payment of a stock dividend, any
other increase or decrease in such shares effected without receipt or payment of
consideration by the Company, the distribution of the shares of a Subsidiary to
the Company's stockholders or a similar event.

        (c)    Reorganizations.    Any other provision of the Plan
notwithstanding, immediately prior to the effective time of a Corporate
Reorganization, the Offering Period then in progress shall terminate and shares
shall be purchased pursuant to Section 7, unless the Plan is continued or
assumed by the surviving corporation or its parent corporation. The Plan shall
in no event be construed to restrict in any way the Company's right to undertake
a dissolution, liquidation, merger, consolidation or other reorganization.

SECTION 14.    AMENDMENT OR DISCONTINUANCE.    

        The Board shall have the right to amend, suspend or terminate the Plan
at any time and without notice. Except as provided in Section 13, any increase
in the aggregate number of shares of Stock to be issued under the Plan shall be
subject to approval by a vote of the stockholders of the Company. In addition,
any other amendment of the Plan shall be subject to approval by a vote of the
stockholders of the Company to the extent required by an applicable law or
regulation.

SECTION 15.    INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN.    

        Adoption of the Plan by the Board and approval of the Plan by the
stockholders of the Company shall constitute adoption by the Board and approval
by the stockholders of the Company of the International Employee Stock Purchase
Plan described herein. If the laws of a foreign jurisdiction require an
amendment to the Plan that (a) would disqualify the Plan as a plan that
satisfies the requirements of Code Section 423 or (b) would not be required
under any law of the United States including Code Section 423, then a separate
but identical employee stock purchase plan may be implemented for Foreign
Participants (as defined below). The plan for Participants who are not Foreign
Participants will continue to be called the Plan, and the plan for Foreign
Participants will be called the International Employee Stock Purchase Plan. A
separate plan document will be created to evidence the International Employee
Stock Purchase Plan when it is implemented. Except as otherwise amended to
comply with applicable laws of a foreign jurisdiction, the terms of the
International Employee Stock Purchase Plan will be identical to the Plan.

        Each Participant who (a) is not a U.S. citizen or (b) is a U.S. citizen
working abroad who is not paid in U.S. currency ("Foreign Participant") will be
automatically deemed to participate in this International Employee Stock
Purchase Plan, instead of the Plan. With respect to each such Foreign
Participant, the initial offering period for this International Employee Stock
Purchase Plan shall be deemed to have commenced at the same time as the offering
period that is in progress under the Plan when the International Employee Stock
Purchase Plan is initially implemented.

5

--------------------------------------------------------------------------------


        The Plan and the International Employee Stock Purchase Plan (if and to
the extent implemented) will have the same share reserve. Thus, the number of
shares of Stock available for purchase in the aggregate over the term of the
Plan (which includes the International Employee Stock Purchase Plan if and to
the extent implemented) shall be 1,666,666 (subject to adjustment pursuant to
Section 13). As of June 1 of each year, commencing with the year 2000, the
aggregate number of shares of Stock available for purchase during the life of
the Plan (which includes the International Employee Stock Purchase Plan if and
to the extent implemented) shall automatically increase by a number equal to the
lesser of (a) 2% of the total number of shares of Stock then outstanding or
(b) 1,666,666 (subject to adjustment pursuant to Section 13). If the
International Employee Stock Purchase Plan is implemented, the share issuances
under the Plan shall reduce on a share-for-share basis the number of shares
available for issuance under the International Employee Stock Purchase Plan, and
share issuances under the International Employee Stock Purchase Plan shall
reduce on a share-for-share basis the number of shares available for issuance
under the Plan.

SECTION 16.    DEFINITIONS.    

        (a)  "Board" means the Board of Directors of the Company, as constituted
from time to time.

        (b)  "Code" means the Internal Revenue Code of 1986, as amended.

        (c)  "Committee" means the Compensation Committee of the Board.

        (d)  "Company" means Liberate Technologies, a Delaware corporation.

        (e)  "Compensation" means (i) the total compensation paid in cash to a
Participant by a Participating Company, including salaries, wages, bonuses,
incentive compensation, commissions, overtime pay and shift premiums, plus
(ii) any pre-tax contributions made by the Participant under section 401(k) or
125 of the Code. "Compensation" shall exclude all non-cash items, moving or
relocation allowances, cost-of-living equalization payments, car allowances,
tuition reimbursements, imputed income attributable to cars or life insurance,
severance pay, fringe benefits, contributions or benefits received under
employee benefit plans, income attributable to the exercise of stock options,
and similar items. The Committee shall determine whether a particular item is
included in Compensation.

        (f)    "Corporate Reorganization" means:

        (i)    The consummation of a merger or consolidation of the Company with
or into any other entity or any other corporate reorganization; or

        (ii)  The sale, transfer of other disposition of all or substantially
all of the Company's assets or the complete liquidation or dissolution of the
Company.

        (g)  "Eligible Employee" means any employee of a Participating Company
who meets the following requirements: his or her customary employment is for
more than five months per calendar year and for more than 20 hours per week. The
foregoing notwithstanding, an individual shall not be considered an Eligible
Employee if his or her participation in the Plan is prohibited by the law of any
country which has jurisdiction over him or her or if he or she is subject to a
collective bargaining agreement that does not provide for participation in the
Plan.

        (h)  "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (i)    "Fair Market Value" means the market price of Stock, determined
by the Committee as follows:

        (i)    If the Stock was traded on The Nasdaq National Market on the date
in question, then the Fair Market Value shall be equal to the last-transaction
price quoted for such date by The Nasdaq National Market;

6

--------------------------------------------------------------------------------

        (ii)  If the Stock was traded on a stock exchange on the date in
question, then the Fair Market Value shall be equal to the closing price
reported by the applicable composite transactions report for such date; or

        (iii)  If none of the foregoing provisions is applicable, then the Fair
Market Value shall be determined by the Committee in good faith on such basis as
it deems appropriate.

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in The Wall Street Journal or as reported
directly to the Company by Nasdaq or a stock exchange. Such determination shall
be conclusive and binding on all persons.

        (j)    "IPO" means the initial offering of Stock to the public pursuant
to a registration statement filed by the Company with the Securities and
Exchange Commission.

        (k)  "Offering Period" means a six-month period with respect to which
the right to purchase Stock may be granted under the Plan, as determined
pursuant to Section 3(a).

        (l)    "Participant" means an Eligible Employee who elects to
participate in the Plan, as provided in Section 3(b).

        (m)  "Participating Company" means (i) the Company and (ii) each present
or future Subsidiary designated by the Committee as a Participating Company, as
indicated on Exhibit A.

        (n)  "Plan" means this Liberate Technologies 1999 Employee Stock
Purchase Plan, as it may be amended from time to time.

        (o)  "Plan Account" means the account established for each Participant
pursuant to Section 7(a).

        (p)  "Purchase Price" means the price at which Participants may purchase
Stock under the Plan, as determined pursuant to Section 7(b).

        (q)  "Stock" means the Common Stock of the Company.

        (r)  "Subsidiary" means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

7

--------------------------------------------------------------------------------



EXHIBIT A

Participating Companies


Liberate Technologies

Network Computer Incorporated Nederland B.V.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.6



LIBERATE TECHNOLOGIES 1999 EMPLOYEE STOCK PURCHASE PLAN (AS ADOPTED MAY 17, 1999
AND AMENDED MAY 25, 2000 AND JULY 18, 2002)
TABLE OF CONTENTS
LIBERATE TECHNOLOGIES 1999 EMPLOYEE STOCK PURCHASE PLAN
EXHIBIT A Participating Companies
